DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, lines 12-17, filed 16 December 2021, with respect to the rejection(s) of claim(s) 2-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shaffer et al. (US 7,023,839 B1).
In response to applicant’s arguments that the cited references do not teach “a bandwidth adjuster…possible severity levels,” page 11, lines 12-17, the examiner respectfully disagrees.
Rothschild teaches a system wherein a virtual set-top box formats content based on available network resources and user preferences, wherein the user preferences may include a desired resolution and dynamic resolution preferences, i.e. the virtual set-top box to switch from the first format to the second format to stream the digital media in response to the first notification message when a quality of service target would be met with the second output bandwidth associated with the second format.  If a resolution is not part of the user preferences, then that resolution would not be selected, i.e. the virtual set-top box to not switch to the second format but to continue to stream the digital media unchanged with the first format associated with the first output bandwidth in 
Levin teaches a system wherein a transcoding server generates and updates a transcoding scheme based on received inputs of the available bandwidth from the network, one or more codecs supported by the endpoint, and a quality of experience parameter (Para. 27, 29).  The server selects a codec from the supported codecs based on the available bandwidth, wherein each codec is associated with a higher or lower bandwidth (Para. 45, 52, 53).  
Brown teaches a system wherein it is determined whether to adjust a content parameter by applying/adjusting variable bit rate encoding and/or applying/adjusting a compression protocol in response to the bandwidth utilization exceeding a threshold, wherein the optimization engine may be selectively engaged.  A desired or targeted resolution of media content may also be considered in optimizing the content as well as tier classifications and subscription information (Para. 39, 41, 42, 44, 46-48, 54, 58, 59).
Shaffer (newly cited) teaches a system wherein a Bandwidth Allocation Server (BWAS) monitors system bandwidth and compares the bandwidth to threshold levels.  Upon determining that the bandwidth usage exceeds the threshold X, a command, i.e. a notification, is sent to the terminals ordering them to adjust their coding hierarchies so that a lower speed codec is employed, such as stepping down to the next fastest algorithm or directly to the slowest coding algorithm, i.e. a bandwidth reduction event type and a severity level (next fastest or slowest) (Fig. 4, el. 410-414; Col. 6, lines 1-15, 40-49).  Upon determining that the bandwidth usage has fallen below the threshold Y, a command is sent to the terminals ordering them to adjust their coding hierarchies to i.e. a bandwidth enhancement event type and a severity level (next fastest or fastest) (Fig. 4, el. 416-420; Col. 6, line 50-Col. 7, line 4).
Combining the references brings about a system that includes a bandwidth adjuster to process a notification message including an event type and a severity of a detected bandwidth utilization event associated with a broadband access medium, the event type corresponding to one of a plurality of possible event types including a bandwidth reduction event and a bandwidth enhancement event, the severity corresponding to one of a plurality of possible severity levels..  Therefore, the aforementioned limitations are taught by the combination of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6-9, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 12, 17, 18, and 20 of U.S. Patent No. 10,652,627. 

For example, note the following relationship between the instant application claims and the patented claims:

Application claim 16 corresponds to the patent claim 12:

a) the claimed “A method to…a server cluster,” (lines 1-2) corresponds to the "A method of…a server cluster” (lines 1-3) of patent claim 1;

b) the claimed “processing, by executing…possible severity levels,” (lines 3-7) corresponds to the "monitoring, with a…bandwidth utilization event,” (lines 4-28) of patent claim 1;

c) the claimed “streaming digital media…second output bandwidth,” (lines 9-13) corresponds to the "streaming, with the…second output bandwidth,” (lines 20-37) of patent claim 1; 

d) the claimed “switching, by executing…possible severity levels,” (lines 14-17) corresponds to the "switching, at the…first severity level,” (lines 38-42) of patent claim 1;  and


Therefore, it would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.
Allowance of application claim 16 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claim 12.  Therefore, obviousness-type double patenting is appropriate.

Claim 2 corresponds to claim 1.
Claim 6 corresponds to claim 2.
Claim 7 corresponds to claim 1.
Claim 8 corresponds to claim 7.
Claim 9 corresponds to claim 17.
Claim 13 corresponds to claim 18.
Claim 14 corresponds to claim 17.
Claim 15 corresponds to claim 20.
Claim 16 corresponds to claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 2013/0276015 A1) in view of Levin et al. (US 2009/0003436 A1) in view of Brown et al. (US 2014/0082681 A1) and further in view of Shaffer et al. (US 7,023,839 B1).
Regarding claim 2, Rothschild teaches an apparatus, e.g. service provider computer(s); service provider system (Fig. 1, el. 105, 120), to implement a virtual set-top box, i.e. a virtual STB (Fig. 1, el. 158), the apparatus comprising: 
at least one memory, e.g. memory(s) (Fig. 1, el. 152);
instructions, e.g. computer-implemented instructions; executable instructions (Para. 22, 23); and
processor circuitry to execute the instructions to implement the virtual set-top box, i.e. processor(s) (Fig. 1, el. 151),
the virtual set-top box including:
a bandwidth adjuster to process a notification message to determine an event type associated with a broadband access medium, i.e. a network (Fig. 1, el. 115; Para. 21), the event type corresponding to one of a plurality of possible event types including a bandwidth reduction event and a bandwidth enhancement event, e.g. dynamically determining available bandwidth, customer parameters, and device capabilities (Para. 28, 31, 58, 63, 67-69); receiving, at the virtual STB and from the customer device, an STB input to facilitate delivery of content, wherein the content that is delivered to the customer device may be adjusted or modified based upon processing the received STB input (Para. 74); and 
a transcoder to stream digital media to a physical set-top box, i.e. a customer device (Fig. 110A-N), via the broadband access medium, the transcoder to stream the digital media with one of a plurality of formats including a first format with a first output bandwidth, a second format with a second output bandwidth lower than the first output bandwidth, the transcoder to switch from the first format to the second format in response to the event type corresponding to the bandwidth reduction event, e.g. including a plurality of formats, wherein each format is associated with a different resolution and bandwidth requirement (Para. 28, 58, 59, 63, 64, 69); formatting/transcoding the content based on the available bandwidth, user preferences, and device capabilities, wherein the user preferences may include the desired resolution and dynamic resolution preferences (Para. 28, 31, 58, 59, 64, 69, 70).
including an event type and a severity of a detected bandwidth utilization event associated with a broadband access medium, the severity corresponding to one of a plurality of possible severity levels; the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, and a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, the transcoder to switch from the first codec to the second codec in response to the severity corresponding to a first one of the possible severity levels, the transcoder to switch from the first codec to the third codec in response to the severity corresponding to a second one of the possible severity levels.
Levin teaches a transcoder to stream a digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, e.g. including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth (Para. 27, 45, 53); changing to a higher or lower bandwidth codec in response to the determined available bandwidth; bandwidth decreases (Para. 45, 52, 53, 56, 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothschild to include the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, using the known method of including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth, as taught by Levin, in combination with the virtual set-top box system of Rothschild, for the purpose of dynamically updating the transcoding scheme codecs based on changing network conditions (Levin-Para. 4).
Rothschild in view of Levin does not clearly teach the notification message including an event type and a severity of a detected bandwidth utilization event, the severity corresponding to one of a plurality of possible severity levels; the transcoder to stream the digital media with one of a plurality of codecs including a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to the second codec in response to the severity corresponding to a first one of the possible severity levels, the transcoder to switch from the first codec to the third codec in response to the severity corresponding to a second one of the possible severity levels.
a bandwidth adjuster to process a notification message to determine an event type and a severity of a detected bandwidth utilization event associated with a broadband access medium, the event type corresponding to one of a plurality of possible event types including a bandwidth reduction event and a bandwidth enhancement event, the severity corresponding to one of a plurality of possible severity levels, e.g. adjusting a content parameter by applying/adjusting variable bit rate encoding and/or applying/adjusting a compression protocol in response to the bandwidth utilization exceeding a threshold, wherein the optimization engine may be selectively engaged (Para. 39, 41, 42, 46-48, 54, 58, 59), wherein a first bandwidth threshold may indicate a lower bandwidth utilization than a second bandwidth threshold and a third bandwidth threshold is between the first and second thresholds (Para. 57-59; Claim 22); and 
a transcoder to stream digital media to a physical set-top box, i.e. a set-top box (Fig. 1A, el. 113; Para. 25), via the broadband access medium, i.e. a distribution network (Fig. 1A, el. 100), the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, and a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, the transcoder to switch from the first codec to the second codec in response to the severity corresponding to a first one of the possible severity levels, the transcoder to switch from the first codec to the third codec in response to the severity corresponding to a second one of the possible severity levels, e.g. adjusting a content parameter by applying/adjusting variable bit rate encoding and/or applying/adjusting a compression protocol in response to the bandwidth utilization exceeding a threshold, wherein the optimization engine may be selectively engaged; considering the target resolution of the media content (Para. 39, 41, 42, 46-48, 54, 58, 59); determining if the available bandwidth has reached the first, second, or third bandwidth utilization threshold (Para. 37, 39, 41, 58, 60, 62; Claim 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothschild in view of Levin to include the bandwidth adjuster to process a notification message to determine an event type and a severity of a detected bandwidth utilization event associated with a broadband access medium, the severity corresponding to one of a plurality of possible severity levels; and the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, and a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, the transcoder to switch from the first codec to the second codec in response to the severity corresponding to a 
Rothschild in view of Levin in view of Brown does not explicitly teach the notification message including an event type and a severity of a detected bandwidth utilization event.
Shaffer teaches to process a notification message including an event type and a severity of a detected bandwidth utilization event associated with a broadband access medium, the event type corresponding to one of a plurality of possible event types including a bandwidth reduction event and a bandwidth enhancement event, the severity corresponding to one of a plurality of possible severity levels, e.g. determining, by the BWAS (Figs. 1, 3, el. 109), that the bandwidth usage exceeds the threshold X; sending a command to the terminals ordering them to adjust their coding hierarchies so that a lower speed codec is employed, such as stepping down to the next fastest algorithm or directly to the slowest coding algorithm (Fig. 4, el. 410-414; Col. 6, lines 1-15, 40-49); determining, by the BWAS, that the bandwidth usage has fallen below the threshold Y; sending a command to the terminals ordering them to adjust their coding hierarchies to step up to the next fastest algorithm or directly to the fastest coding algorithm (Fig. 4, el. 416-420; Col. 6, line 50-Col. 7, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothschild in view of Levin in view of Brown to include the notification message including an event type and a severity of a detected bandwidth utilization event, using the known methods of determining that the bandwidth usage exceeds the threshold X and sending a command to the terminals ordering them to adjust their coding hierarchies so that a lower speed codec is employed, such as stepping down to the next fastest algorithm or directly to the slowest coding algorithm and determining that the bandwidth usage has fallen below the threshold Y and sending a command to the terminals ordering them to adjust their coding hierarchies to step up to the next fastest algorithm or directly to the fastest coding algorithm, as taught by Shaffer, in combination with the virtual set-top box system and bandwidth adjustment method of Rothschild in view of Levin in view of Brown, for the purpose of allowing the transcoding device to select and utilize a more appropriate codec and improving the accuracy for the communication of the bandwidth adjustment events.

Regarding claim 3, Rothschild in view of Levin in view of Brown in view of Shaffer teaches wherein the transcoder is to restrict codec selection to a subset of the plurality of codecs that satisfy a subscriber profile, the subset of the plurality of codecs including the first codec, the second codec and the third codec, e.g. formatting/transcoding the content based on the available bandwidth, parameters from a user profile, and device capabilities, wherein the user profile may include the desired resolution and dynamic resolution preferences and/or a range of acceptable values; a customer may specify a dynamic resolution be adapted within a specified range of resolutions (Rothschild-Para. 28, 31, 58, 59, 64, 69, 70); including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth (Levin-Para. 27, 45, 53); adjusting a content parameter by applying/adjusting variable bit rate encoding and/or applying/adjusting a compression protocol in response to the bandwidth utilization exceeding a threshold (Brown-Para. 39, 41, 42, 46-48, 54, 58, 59); determining if the available bandwidth has reached the first, second, or third bandwidth utilization threshold (Brown-Para. 37, 39, 41, 58, 60, 62; Claim 22).

Regarding claim 4, Rothschild in view of Levin in view of Brown in view of Shaffer teaches wherein the subscriber profile is to specify a target quality of service to be met by the transcoder, e.g. wherein the user profile may include the desired resolution and dynamic resolution preferences (Rothschild-Para. 28, 31, 58, 59, 64, 69, 70).

Regarding claim 5, Rothschild in view of Levin in view of Brown in view of Shaffer teaches wherein the subscriber profile is to specify the subset of the plurality of codecs permitted for selection by the transcoder, e.g. wherein the user profile may include the desired resolution and dynamic resolution preferences and/or a range of acceptable values (Rothschild-Para. 28, 31, 58, 59, 64, 69, 70); including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth (Levin-Para. 27, 45, 53).

Regarding claim 6, Rothschild in view of Levin in view of Brown in view of Shaffer teaches wherein the bandwidth adjuster is to: register with a virtual access function; and receive the notification message after registration with the virtual access function, e.g. establishing a communications session with the customer device and initiating a virtual STB instance in response to an access request from the customer; a cloud computing resource manager directs the initiation of virtual STBs and allocates memory and resources for executing the virtual STBs (Rothschild-Para. 31, 56; Brown-Para. 37, 39, 41, 58, 59).

Regarding claim 7, Rothschild in view of Levin in view of Brown in view of Shaffer teaches wherein the transcoder is to initiate streaming of the digital media with the first codec in response to a command from a physical set-top box in communication with the virtual set-top box, e.g. establishing a communications session with the customer device and initiating a virtual STB instance in response to an access request from the customer; a cloud computing resource manager directs the initiation of virtual STBs and allocates memory and resources for executing the virtual STBs (Rothschild-Para. 31, 56; Brown-Para. 37, 39, 41, 58, 59).

Regarding claim 8, Rothschild in view of Levin in view of Brown in view of Shaffer teaches wherein the notification message is a first notification message, the detected bandwidth utilization event is a first detected bandwidth utilization event, the event type of the first detected bandwidth utilization event corresponds to the bandwidth reduction event, the bandwidth adjuster is to process a subsequent second notification message to determine that an event type of a second detected bandwidth utilization event corresponds to the bandwidth enhancement event, and after the transcoder has switched from the first codec to one of the second codec or the third codec in response to the event type of the first detected bandwidth utilization event corresponding to the bandwidth reduction event, the transcoder is switch from the one of the second codec or the third codec to the first codec in response to the event type of the subsequent second detected bandwidth utilization event corresponding to the bandwidth enhancement event, e.g. dynamically determining available bandwidth, customer parameters, and device capabilities (Rothschild-Para. 28, 31, 58, 63, 67-69); re-sampling input parameters and updating the transcoding scheme to dynamically manage the transcoding scheme to achieve optimum results (Levin-Para. 29, 50, 53); if the bandwidth decreases later, changing to another codec (Levin-Para. 56); utilizing a high-bandwidth codec after conditions change later (Levin-Para. 80); if the bandwidth threshold is no longer met, then the optimization techniques may be throttled back (Brown-Para. 56, 57);
Also note:  Shaffer teaches determining, by the BWAS, that the bandwidth usage exceeds the threshold X; sending a command to the terminals ordering them to adjust their coding hierarchies so that a lower speed codec is employed, such as stepping down to the next fastest algorithm or directly to the slowest coding algorithm (Fig. 4, el. 410-414; Col. 6, lines 1-15, 40-49); determining, by the BWAS, that the bandwidth usage has fallen below the threshold Y; sending a command to the terminals ordering them to adjust their coding hierarchies to step up to the next fastest algorithm or directly to the fastest coding algorithm (Fig. 4, el. 416-420; Col. 6, line 50-Col. 7, line 4).

Regarding claim 9, the claim is analyzed with respect to claim 2.  Rothschild in view of Levin in view of Brown in view of Shaffer further teaches at least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause one or more processors of a server cluster, e.g. the service provider computer includes memory(s) and processor(s) (Rothschild-Fig. 1, el. 105, 151, 152).

Regarding claim 10, the claim is analyzed with respect to claim 3.  

Regarding claim 11, the claim is analyzed with respect to claim 4.  

Regarding claim 12, the claim is analyzed with respect to claim 5.  



Regarding claim 14, the claim is analyzed with respect to claim 7.  

Regarding claim 15, the claim is analyzed with respect to claim 8.  

Regarding claim 16, the claim is analyzed with respect to claims 2 and 9.  

Regarding claim 17, the claim is analyzed with respect to claim 3.  

Regarding claim 18, the claim is analyzed with respect to claim 4.  

Regarding claim 19, the claim is analyzed with respect to claim 5.  

Regarding claim 20, the claim is analyzed with respect to claim 6.  

Regarding claim 21, the claim is analyzed with respect to claim 8.  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balakrishnan et al. (US 10,382,266 B1)—Balakrishnan discloses generating a bandwidth threshold notification that indicates a virtual circuit has exceeded an 

Kakadia et al. (US 2014/0293804 A1)—Kakadia discloses certain thresholds may be associated with more urgent alerts (Para. 50).

Godlewski (US 2008/0144660 A1)—Godlewski discloses sending an indication from a bandwidth monitor, wherein the indication indicates that the bandwidth has gone over a threshold (Para. 47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




20 January 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498